[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            APRIL 16, 2007
                             No. 06-12516                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 03-20483-CR-MGC

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                  versus

JASMINE DUKHARAN,

                                                  Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (April 16, 2007)


Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
         Jasmine Dukharan appeals the denial of her motion to reconsider the district

court’s order granting a 12-month reduction in her sentence following the

government’s motion, pursuant to Rule 35(b) of the Federal Rules of Criminal

Procedure, for a reduction of sentence for substantial assistance. On appeal,

Dukharan argues that the district court abused its discretion in denying an

evidentiary hearing following its ruling on the Rule 35(b) motion. For the reasons

set forth more fully below, we affirm.

         We review the denial of a motion to reconsider for abuse of discretion.

United States v. Simms, 385 F.3d 1347, 1356 (11th Cir. 2004). Generally, we

review the district court’s decision on whether to hold an evidentiary hearing for

abuse of discretion. United States v. Arbolaez, 450 F.3d 1283, 1293 (11th Cir.

2006).

         When the government filed its Rule 35(b) motion, it sought a five-month

reduction, alleging that Dukharan’s testimony and statements appeared somewhat

truthful, and, despite certain false statements and omissions, her assistance was

useful and, at times, significant. In response, Dukharan argued that a five-month

reduction failed to account for her contribution to cases pending in the Southern

District of Florida and in other jurisdictions. She also requested a hearing on the

motion in order to address the nature and extent of her cooperation and the



                                            2
government’s representations concerning false statements.

      The district court held a hearing on the motion. No testimony was offered,

but both parties made proffers regarding the extent of Dukharan’s cooperation and

involvement in drug smuggling activities. Dukharan conceded that she initially did

not disclose her participation in a February 2004 drug smuggling trip. However,

she disputed the government’s assertions that she was untruthful regarding

smuggling ventures unrelated to this case. The district court, stating that, “despite

[Dukharan’s] inconsistencies and lack of truthfulness in this case,” she provided

assistance, which resulted in the prosecution of a significant person and the arrest

and conviction of at least two more participants, granted a 12-month reduction of

Dukharan’s sentence.

      Dukharan filed a motion to reconsider, requesting either an evidentiary

hearing, or, alternatively, a 23-month reduction in her sentence. With regard to the

alleged untruthfulness about matters other than the February 2004 trip, she argued

that the government’s position was supported only by its statement that other

defendants contradicted information she provided. To the extent the district court

relied upon the government’s proffer regarding her lack of truthfulness with

respect to this information, Dukharan requested “an opportunity to confront this

hearsay information in order to defend herself from same.” The district court



                                           3
summarily denied Dukharan’s motion to reconsider.

      We discern no abuse of discretion in the court’s decision. Dukharan

requested and received an initial hearing on the Rule 35(b) motion to, inter alia,

address the issues regarding the alleged false statements. At this hearing,

Dukharan made a case for the significance of her cooperation and conceded that

she initially did not disclose the February 2004 smuggling trip. As to possible

unrelated incidents of drug smuggling, the district court heard Dukharan’s proffer,

in which she claimed to have disclosed information voluntarily and she denied

involvement with drugs. After hearing both parties’ arguments, the district court

was in the best position to know whether additional information regarding whether

Dukharan lied about involvement in unrelated drug smuggling activities would

impact its decision regarding the amount of a sentence reduction to award. Under

these circumstances, the district court’s denial of Dukharan’s request for an

evidentiary hearing was not an abuse of discretion. In light of the foregoing, we

      AFFIRM.




                                          4